IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvania Democratic Party          :
and Emilio A. Vazquez,                 :
                       Petitioners     :
                                       :
                  v.                   :
                                       :
The Pennsylvania Department of State, :
The Hon. Pedro A. Cortes, and Jonathan :
Marks,                                 :      No. 80 M.D. 2017
                        Respondents :


                                    ORDER

            AND NOW, this 18th day of May, 2017, upon consideration of
Respondents’, the Pennsylvania Department of State, The Honorable Pedro A.
Cortes, and Jonathan Marks, application requesting designation of the
Memorandum and Order as a published opinion, it is ORDERED pursuant to
210 Pa. Code § 69.412(c) that the above-captioned Memorandum and Order
filed   March   3,   2017   shall   be    designated   OPINION   rather   than
MEMORANDUM AND ORDER, and it shall be reported.


                                         ___________________________
                                         ANNE E. COVEY, Judge